Title: Patrick Gibson to Thomas Jefferson, 13 March 1816
From: Gibson, Patrick
To: Jefferson, Thomas


          
            Sir
             Richmond 13th March 1816
          
          I have received your favor of the 8th Inst in which you make no mention of the receipt of my letter of the 14th Ulto. I presume however that it reached you, and that you are aware of the dull and depressed state of our flour market, it is now if possible worse and altho the millers still ask 8½$, I have offer’d 100 bls: ground at your mill at 7½$ without meeting with a purchaser, in conformity with your instructions I have yet done nothing with yours—
          Seven hhds of your Tobo have come down and will be inspected tomorrow, when I shall dispose of them—I shall send you the box of Oil by the first boat—Inclosed is a note for your signature to renew the one in Bank due 19/22d Inst. you will therefore be pleased to forward return it immediately—With great respect—
          
            Your obt Servt
            Patrick Gibson
          
        